DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5-6 and 10-18 are objected to because of the following informalities:
In claim 1, “a corner assembly among the four corner assemblies is located at a suspension position” should be “[[a]] each corner assembly among the four corner assemblies is located at a respective suspension position”
In claim 1, “corresponding to each of wheel corners for a vehicle” should be “corresponding to a respective wheel corner of a plurality of wheel corners of a vehicle”
In claim 1, “the four corner assemblies each comprising” should be “the four corner assemblies each comprise”
In claim 1, “wherein a height sensor of the plurality of height sensors is located at the suspension position” should be “wherein [[a]] each height sensor of the plurality of height sensors is located at [[the]] a respective suspension position”
In claim 1, “corresponding to each wheel corner of the vehicle” should be “corresponding to a respective wheel corner of the plurality of wheel corners of the vehicle”
In claim 1, “and the height measured by the plurality of height sensors associated with the vehicle axle” should be “and the heights measured by height sensors of the plurality of height sensors associated with the vehicle axle”
In claim 5, “axle through the acceleration of gravity” should be “axle by the acceleration of gravity”
In claim 6, “is predefined for the suspension of each vehicle” should be “is predefined for the air suspension system of each vehicle”
In claim 10, “located at a suspension position corresponding to each wheel corner of a vehicle” should be “located at [[a]] respective suspension positions corresponding to each wheel corner of a plurality of wheel corners of a vehicle”
In claim 10, “at the suspension position corresponding to each of the wheel corners of the vehicle” should be “at the suspension positions corresponding to each of the respective wheel corners of the vehicle”
In claims 11-18, “The method of calculating a vehicle load” should be “The method of calculating [[a]] the vehicle load”
In claim 13, “multiplying the change of track width with a constant stiffness factor” should be “multiplying the change of track width by a constant stiffness factor”
In claim 14, “acting on the corner assemblies of the axle through the acceleration of gravity” should be “acting on [[the]] corner assemblies of the axle by the acceleration of gravity”
In claim 18, “the plurality of heights associated with each vehicle axle of the vehicle” should be “the plurality of heights associated with each vehicle axle of a plurality of vehicle axles of the vehicle”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 of this application includes a limitation that does not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitation is “an air supply unit configured to adjust air pressure” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0025] of applicant’s specification clearly reveals that the air supply unit takes the form of an electronic control unit (ECU) 22, a compressor 24, a reservoir 26 and a valve block 30. This is adequate structure to perform the claimed functions, so no rejection is given based on this 112(f) interpretation and no further action is required on the part of applicant with respect to this 112(f) interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, applicant recites, “wherein the vehicle load calculation is performed on vehicle axle of the vehicle” (emphasis added). However, it is not clear whether this “vehicle axle” is the same vehicle axle as claim 1 or a different vehicle axle. Furthermore, it is not clear how the calculation is performed on a vehicle axle. Applicant should therefore amend the claims to clarify.
Examiner’s note: in context, examiner believes that applicant may wish to amend claim 9 to include limitations similar to claim 18. Doing so, with proper antecedent basis, would resolve this 112(b) rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of measuring air pressures, measuring vehicle suspension heights, calculating a first vehicle load value using the air pressures and heights, calculating a second vehicle load value using a change of track width of the vehicle, and calculating a vehicle load based on the first and second load values. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 10, applicant recites A method of calculating a vehicle load, the method comprising: 
measuring a plurality of air pressures in a plurality of air springs located at a suspension position corresponding to each wheel corner of a vehicle; 
measuring a plurality of heights at the suspension position corresponding to each of the wheel corners of the vehicle; 
calculating a first vehicle load based on air pressures of the plurality of air pressures nd heights of the plurality of heights associated with a vehicle axle of the vehicle; 
determining a second vehicle load value based on a change of track width of the vehicle axle; and 
calculating the vehicle load based on the first vehicle load value and the second vehicle load value.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of measuring air pressures, measuring vehicle suspension heights, calculating a first vehicle load value using the air pressures and heights, calculating a second vehicle load value using a change of track width of the vehicle, and calculating a vehicle load based on the first and second load values, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.
Examiner’s note to help applicant overcome the prior art of record: applicant can overcome the 101 rejection by adding the following limitation to the end of claim 10: “adjusting one or more air pressures of the plurality of air pressures based on the calculated vehicle load”. This is because control of the air pressure in an air spring is not abstract and is not something that a user can perform mentally or manually. Therefore, adding this limitation integrates calculation of the vehicle load into the practical application of adjusting air pressure in an air spring.

Regarding claim 11, applicant recites The method of calculating a vehicle load of claim 10, further comprising determining the change of track width based on a change of vehicle height from a first vehicle height to a second vehicle height.
However, a user can mentally or manually observe a change in track width based on a change of vehicle height and take measurements accordingly. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method of calculating a vehicle load of claim 11, wherein calculating the first vehicle load value comprises calculating the first vehicle load value at the second vehicle height.
However, user can mentally or manually observe vehicle parameters at any given height and perform calculations accordingly. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method of calculating a vehicle load of claim 10, further comprising calculating a vertical force acting on the corner assemblies of the axle by multiplying the change of track width with a constant stiffness factor.
However, a user can mentally or manually observe the above recited parameters and perform the above recited calculations. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The method of calculating a vehicle load of claim 13, wherein determining the second vehicle load value comprises calculating the second vehicle load value by dividing the vertical force acting on the corner assemblies of the axle through the acceleration of gravity.
However, a user can mentally or manually perform the above recited calculations. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The method of calculating a vehicle load of claim 13, wherein the constant stiffness factor is predefined for suspension of the vehicle.
However, specifying the situation for which a factor is defined does not change that a user can mentally or manually perform calculations using the factor. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The method of calculating a vehicle load of claim 13, further comprising applying a coefficient of road surface friction to the constant stiffness factor.
However, a user can mentally or manually perform the above recited calculations. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The method of calculating a vehicle load of claim 10, wherein calculating the vehicle load comprises calculating the vehicle load in a stationary state of the vehicle.
However, a user can mentally or manually perform the above recited calculations using a vehicle that is stationary. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The method of calculating a vehicle load of claim 10, wherein calculating the first vehicle load vale comprises calculating the first vehicle load value based on air pressures of the plurality of air pressures and heights of the plurality of heights associated with each vehicle axle of the vehicle.
However, a user can mentally or manually perform the above recited calculations and repeat parts of the calculation as needed for each axle of the vehicle. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Batsch et al. (US 20170225535 A1) in view of Mian et al. (US 20140190753 A1), hereinafter referred to as Batsch and Mian, respectively.
Regarding claim 1, Batsch discloses A vehicle load calculation system (See at least Fig. 4A in Batsch: Batsch discloses a step 408 of determining a weight of a vehicle on which an air spring and tire inflation system is positioned based on received air pressure and ride height readings for left and right side front air springs and left and right side rear air springs [See at least Batsch, 0057]) comprising: 
an air suspension system having four corner assemblies (See at least Fig. 1A in Batsch: Batsch discloses that air inflation system 100 for inflating air springs 130, 132, 134, and 136 using air pressure manifold 195 [See at least Batsch, 0020]. Batsch further discloses that these are left and right front air springs and left and right rear air springs [See at least Batsch, 0021]), wherein a corner assembly among the four corner assembles is located at a suspension position corresponding to each of wheel corners for a vehicle (Batsch discloses that the tire pressure can be optimized based on the weight determination on air springs on each corner of the vehicle [See at least Batsch, 0036]. The corners where the air springs are mounted may therefore be regarded as “wheel corners”) and the four corner assemblies each comprising an air spring (See at least Fig. 1A in Batsch: Batsch discloses that air inflation system 100 for inflating air springs 130, 132, 134, and 136 using air pressure manifold 195 [See at least Batsch, 0020]), wherein two corner assemblies of the four corner assemblies are associated with a vehicle axle (Batsch discloses that a vehicle weight can be determined by sensing the air pressure within each air spring and knowing the volume of air within the air spring which may be determined by the sensed ride height of each air spring [See at least Batsch, 0036]. Batsch further discloses that the weight of the front and rear axles of the vehicle (together amounting to a total vehicle weight) may be determined by the ECU 110 [See at least Batsch, 0036]. It will be appreciated that the two front air springs are associated with the front axle and the two rear air springs are associated with the rear axle); 
an air supply unity configured to adjust air pressure within each air spring (See at least Fig. 1A in Batsch: Batsch discloses that air inflation system 100 for inflating air springs 130, 132, 134, and 136 using air pressure manifold 195 [See at least Batsch, 0020]); 
a pressure sensor located at a valve block of the air supply unit (See at least Fig. 1A in Batsch: Batsch discloses that air pressure sensors 130b, 132b, 134b, and 136b associated with air springs 130, 132, 134, and 136 sense the air pressure within each of the air springs 130, 132, 134, and 136 and communicate the sensed air pressure to the ECU 110 via electrical lines 130c, 132c, 134c, and 136c [See at least Batsch, 0020]. Batsch further teaches that these pressure sensor lines connect to valves 140, 142, 144 and 146, respectively [See at least Batsch, 0024]. This may be regarded as being located at a valve block of the air supply unit), wherein the pressure sensor is configured to measure the air pressure in each air spring (See at least Fig. 1A in Batsch: Batsch discloses that air pressure sensors 130b, 132b, 134b, and 136b associated with air springs 130, 132, 134, and 136 sense the air pressure within each of the air springs 130, 132, 134, and 136 and communicate the sensed air pressure to the ECU 110 via electrical lines 130c, 132c, 134c, and 136c [See at least Batsch, 0020]); 
a plurality of height sensors, wherein a height sensor of the plurality of height sensors is located at the suspension position corresponding to each wheel corner of the vehicle (See at least Fig. 1A in Batsch: Batsch discloses that ride height of air springs 130, 132, 134, and 136 is determined using ride height sensors 130a, 132a, 134a, and 136a associated with air springs 130, 132, 134, and 136 [See at least Batsch, 0020]), wherein each height sensor of the plurality of height sensors is configured to measure a height for an associated corner assembly of the four corner assembles (See at least Fig. 1A in Batsch: Batsch discloses that ride height of air springs 130, 132, 134, and 136 is determined using ride height sensors 130a, 132a, 134a, and 136a associated with air springs 130, 132, 134, and 136 [See at least Batsch, 0020]); and 
an electronic control unit connected to the four corner assemblies (See at least Fig. 1A in Batsch: Batsch discloses that air springs 130, 132, 134, and 136 which are in communication with the ECU 110 via electrical lines 130c, 132c, 134c, and 136c respectively [See at least Batsch, 0020]), wherein the electronic control unit is configured to calculate a vehicle load from a first vehicle load value calculated based on the air pressure in each air spring measured by the pressure sensor and the height measured by the plurality of height sensors associated with the vehicle axle (See at least Fig. 4A in Batsch: Batsch discloses a step 408 of determining a weight of a vehicle on which an air spring and tire inflation system is positioned based on received air pressure and ride height readings for left and right side front air springs and left and right side rear air springs [See at least Batsch, 0057]). 
However, Batsch does not explicitly teach the system wherein the electronic control unit is further configured to calculate a second vehicle load value determined based on a change of track width of the vehicle axle.
However, Mian does teach a system wherein an electronic control unit is configured to calculate a second vehicle load value determined based on a change of track width of the vehicle axle (Mian teaches that multiple sensors to acquire data corresponding to vehicle parameters affecting the weight measurement (e.g., speed, wheel base, track width, and/or the like) may provide such data in calculating the vehicle weight [See at least Mian, 0026]). Both Mian and Batsch teach method for calculating a weight of a vehicle using plurality of parameters. However, only Mian explicitly teaches where track width may be one of the parameters used to calculate a value of a vehicle weight.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electronic control unit and sensing system of Batsch to also include sensors and instructions to calculate vehicle weight using track width, as in Mian. Anyone of ordinary skill in the art will appreciate that track width may be used to calculate a vehicle’s weight, and that considering track width improves accuracy of vehicle weight estimations.

Regarding claim 8, Batsch in view of Mian teaches The vehicle load calculation system of claim 1, wherein the vehicle is in a stationary state (Mian teaches that the vehicle weight may be calculated for specific wheels using the track width of the vehicle while the vehicle is stationary [See at least Mian, 0028]).

Regarding claim 9, Batsch in view of Mian teaches The vehicle load calculation system of claim 1, wherein the vehicle load calculation is performed on vehicle axle of the vehicle (Batsch discloses that a vehicle weight can be determined by sensing the air pressure within each air spring and knowing the volume of air within the air spring which may be determined by the sensed ride height of each air spring [See at least Batsch, 0036]. Batsch further discloses that the weight of the front and rear axles of the vehicle (together amounting to a total vehicle weight) may be determined by the ECU 110 [See at least Batsch, 0036]. It will be appreciated that the two front air springs are associated with the front axle and the two rear air springs are associated with the rear axle).

Regarding claim 10, Batsch discloses A method of calculating a vehicle load (See at least Fig. 4A in Batsch: Batsch discloses a step 408 of determining a weight of a vehicle on which an air spring and tire inflation system is positioned based on received air pressure and ride height readings for left and right side front air springs and left and right side rear air springs [See at least Batsch, 0057]), the method comprising: 
measuring a plurality of air pressures in a plurality of air springs (See at least Fig. 1A in Batsch: Batsch discloses that air pressure sensors 130b, 132b, 134b, and 136b associated with air springs 130, 132, 134, and 136 sense the air pressure within each of the air springs 130, 132, 134, and 136 and communicate the sensed air pressure to the ECU 110 via electrical lines 130c, 132c, 134c, and 136c [See at least Batsch, 0020]) located at a suspension position corresponding to each wheel corner of a vehicle (Batsch discloses that the tire pressure can be optimized based on the weight determination on air springs on each corner of the vehicle [See at least Batsch, 0036]. The corners where the air springs are mounted may therefore be regarded as “wheel corners”) ; 
measuring a plurality of heights at the suspension position corresponding to each of the wheel corners of the vehicle (See at least Fig. 1A in Batsch: Batsch discloses that ride height of air springs 130, 132, 134, and 136 is determined using ride height sensors 130a, 132a, 134a, and 136a associated with air springs 130, 132, 134, and 136 [See at least Batsch, 0020]); 
calculating a first vehicle load value based on air pressures of the plurality of air pressures and heights of the plurality of heights associated with a vehicle axle of the vehicle (See at least Fig. 4A in Batsch: Batsch discloses a step 408 of determining a weight of a vehicle on which an air spring and tire inflation system is positioned based on received air pressure and ride height readings for left and right side front air springs and left and right side rear air springs [See at least Batsch, 0057]); and
calculating the vehicle load based on the first vehicle load value (See at least Figs. 4A-B in Batsch: Batsch discloses the step 410 of determining, based on the selected setting, ride height settings for the left and right side front air springs and ride height settings for the left and right side rear air springs and the step 412 of determining, based on the selected setting and determined weight of the vehicle, air pressure settings for the left and right side front tire inflators and air pressure settings for the left and right side rear tire inflators [See at least Batsch, 0057]. Anyone of ordinary skill in the art will appreciate that by modifying the inflation of the tires, Batsch is calculating a new distribution of loads of the vehicle, since [Batsch, 0057] discloses that ride height and pressure are indicative of a load).
However, Batsch does not explicitly teach the method further comprising determining a second vehicle load value based on a change of track width of the vehicle axle; and 
further calculating the vehicle load based on the second vehicle load value.
However, Mian does teach a system wherein an electronic control unit is configured to calculate a second vehicle load value determined based on a change of track width of the vehicle axle (Mian teaches that multiple sensors to acquire data corresponding to vehicle parameters affecting the weight measurement (e.g., speed, wheel base, track width, and/or the like) may provide such data in calculating the vehicle weight [See at least Mian, 0026]); and
further calculate the vehicle load based on the second vehicle load value (Mian teaches that multiple sensors to acquire data corresponding to vehicle parameters affecting the weight measurement (e.g., speed, wheel base, track width, and/or the like) may provide such data in calculating the vehicle weight [See at least Mian, 0026]). Both Mian and Batsch teach method for calculating a weight of a vehicle using plurality of parameters. However, only Mian explicitly teaches where track width may be one of the parameters used to calculate a value of a vehicle weight.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electronic control unit and sensing system of Batsch to also include sensors and instructions to calculate vehicle weight using track width, as in Mian. Anyone of ordinary skill in the art will appreciate that track width may be used to calculate a vehicle’s weight, and that considering track width improves accuracy of vehicle weight estimations.

Regarding claim 17, Batsch in view of Mian teaches The method of calculating a vehicle load of claim 10, wherein calculating the vehicle load comprises calculating the vehicle load in a stationary state of the vehicle (Mian teaches that the vehicle weight may be calculated for specific wheels using the track width of the vehicle while the vehicle is stationary [See at least Mian, 0028]).

Regarding claim 18, Batsch in view of Mian teaches The method of calculating a vehicle load of claim 10, wherein calculating the first vehicle load value comprises calculating the first vehicle load value based on air pressures of the plurality of air pressures and heights of the plurality of heights associated with each vehicle axle of the vehicle (Batsch discloses that a vehicle weight can be determined by sensing the air pressure within each air spring and knowing the volume of air within the air spring which may be determined by the sensed ride height of each air spring [See at least Batsch, 0036]. Batsch further discloses that the weight of the front and rear axles of the vehicle (together amounting to a total vehicle weight) may be determined by the ECU 110 [See at least Batsch, 0036]. It will be appreciated that the two front air springs are associated with the front axle and the two rear air springs are associated with the rear axle).

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Batsch et al. (US 20170225535 A1) in view of Mian et al. (US 20140190753 A1) in further view of Pond et al. (US 6036201 A), hereinafter referred to as Pond.
Regarding claim 2, Batsch in view of Mian teaches The vehicle load calculation system of claim 1.
However, Batsch does not explicitly teach the system wherein the change of track width is determined by a change of vehicle height from a first vehicle height to a second vehicle height.
However, Pond does teach a vehicle suspension system wherein the change of track width is determined by a change of vehicle height from a first vehicle height to a second vehicle height (See at least Fig. 3 in Pond: Pond teaches that when the vehicle 12 is to be shipped or stored, its adjustable suspension system 10 is set to its stowed position by reducing the gas pressure applied to the pressure chamber 70 of each of the linear actuators 24 to zero, which results in a retraction of each piston 56, the position of which is indicated by ghost lines, and the contraction of its associated linear actuator 24 [See at least Pond, Col 7, lines 9-20]. Pond further teaches that the vehicle 12 is then allowed to move downward under the force of gravity, decreasing its ground clearance and its track width to their minimums [See at least Pond, Col 7, lines 9-20]). Both Pond and Batsch teach methods for controlling a suspension of a vehicle. However, only Pond explicitly teaches where a change in track width of the vehicle results from a change in height of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle suspension system of Batsch so that the change of track width is also caused by a change in height, as in Pond. Doing so allows the vehicle to assume a more compact size while it is stationary, which allows the vehicle to more easily be shipped or stored.

Regarding claim 3, Batsch in view of Mian in further view of Pond teaches The vehicle load calculation system of claim 2, wherein the first vehicle load value is calculated at the second vehicle height (See at least Fig. 4A in Batsch: Batsch discloses that step 406 comprises receiving air pressure and ride height readings from the left and right side front air springs and air pressure and ride height readings from the left and right side rear air springs from the air pressure and ride height sensors [See at least Batsch, 0057]. Anyone of ordinary skill in the art will appreciate that, in combination with Pond, the height used by Batsch in this calculation may be final height of Pond, Col 7, lines 9-20] after the height decreases due to gravity).

Regarding claim 11, Batsch in view of Mian teaches The method of calculating a vehicle load of claim 10/
However, Batsch does not explicitly teach the method further comprising determining the change of track width based on a change of vehicle height from a first vehicle height to a second vehicle height.
However, Pond does teach a method for operating a vehicle suspension further comprising determining the change of track width based on a change of vehicle height from a first vehicle height to a second vehicle height (See at least Fig. 3 in Pond: Pond teaches that when the vehicle 12 is to be shipped or stored, its adjustable suspension system 10 is set to its stowed position by reducing the gas pressure applied to the pressure chamber 70 of each of the linear actuators 24 to zero, which results in a retraction of each piston 56, the position of which is indicated by ghost lines, and the contraction of its associated linear actuator 24 [See at least Pond, Col 7, lines 9-20]. Pond further teaches that the vehicle 12 is then allowed to move downward under the force of gravity, decreasing its ground clearance and its track width to their minimums [See at least Pond, Col 7, lines 9-20]). Both Pond and Batsch teach methods for controlling a suspension of a vehicle. However, only Pond explicitly teaches where a change in track width of the vehicle results from a change in height of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle suspension system of Batsch so that the change of track width is also caused by a change in height, as in Pond. Doing so allows the vehicle to assume a more compact size while it is stationary, which allows the vehicle to more easily be shipped or stored.

Regarding claim 12, Batsch in view of Mian in further view of Pond teaches The method of calculating a vehicle load of claim 11, wherein calculating the first vehicle load value comprises calculating the first vehicle load value at the second vehicle height (See at least Fig. 4A in Batsch: Batsch discloses that step 406 comprises receiving air pressure and ride height readings from the left and right side front air springs and air pressure and ride height readings from the left and right side rear air springs from the air pressure and ride height sensors [See at least Batsch, 0057]. Anyone of ordinary skill in the art will appreciate that, in combination with Pond, the height used by Batsch in this calculation may be final height of Pond, Col 7, lines 9-20] after the height decreases due to gravity).

Allowable Subject Matter
Claims 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any additional objections and rejections in prior sections of this office action are also resolved.
The closest prior art of record is Batsch et al. (US 20170225535 A1) in view of Mian et al. (US 20140190753 A1). The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4 and 13, Batsch in view of Mian teaches The vehicle load calculation system of claim 1 and the method of calculating a vehicle load of claim 10.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests a system or method for calculating vehicle load wherein the change of track width is multiplied by a constant stiffness factor to calculate a vertical force acting on the two corner assemblies of the axle.
Batsch comes close to teaching these limitations, since Batsch discloses calculating a weight of the vehicle (See at least [Batsch, 0057]) and discussed controlling roll stiffness (See at least [Batsch, 0054]). However, Batsch does not disclose any discussion at all of track width, let alone multiplying a change of track width by the stiffness to determine the vehicle weight.
Mian also comes close to teaching these limitations, since Mian teaches an equation for calculating vehicle weight wherein, in the denominator of the equation, track width tw is multiplied by the two roll stiffness coefficients KF and KR (See at least [Mian, 0068]). However, this is not the same thing as multiplying the change of track width by the stiffness coefficients, and it is not clear how one would argue substituting the change of track width for the current value of the track width in such a specific equation as the equation of [Mian, 0068]. Therefore, Mian is also not in the field of endeavor of multiplying a change of track width by the stiffness to determine the vehicle weight. It therefore would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Batsch, Mian or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 4 and 13 contain allowable subject matter.

Regarding claims 5-7 and 14-16, these claims also contain allowable subject matter at least by virtue of their dependence from claims 4 and 13, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                 /N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668